Citation Nr: 0335516	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated 40 percent disabling.  



REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



ATTORNEY FOR THE BOARD

M. Cooper, Counsel



INTRODUCTION

The veteran served on active duty from November 1946 to March 
1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 RO decision which denied 
an increase in a 40 percent rating for residuals of lumbar 
strain with fracture at L5 and degenerative changes.  

The veteran was scheduled for a Central Office hearing before 
a Veterans Law Judge in February 2003; however, he failed to 
report.  


REMAND

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA modified the Secretary's duties 
to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In November 2001, the RO sent the veteran a letter in which 
it told him what evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  However, the 
notice did not inform the veteran of the evidence needed to 
substantiate the claim, and advised him that he was 
responsible for submitting evidence in support of his claim.  
The provisions of 38 U.S.C.A. § 5103A(a)-(c) (West 2002); 
38 C.F.R. § 3.159(c) (2003), require VA to obtain relevant 
records identified by a claimant.

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38  U.S.C.A. 
§ 5103A(b)(1),(2).  

While this appeal was pending, the criteria for rating lumbar 
spine disabilities were amended effective September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  The criteria 
were again amended effective September 26, 2003.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  

The statement of the case suggests that the veteran's 
disability has been rated under the criteria of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  Under the new 
criteria, intervertebral disc disease may be rated on the 
basis of neurologic impairment.  The March 2002 examination 
report contains few findings as to whether there is 
neurologic impairment, and does not contain findings 
necessary to rate the disability under the old provisions of 
Diagnostic Code 5293.  

The RO has not adjudicated the veteran's claims under the 
revised criteria.  The Board finds that the RO should notify 
the veteran of these revised regulations.  The veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new criteria, but only the former criteria are to be applied 
for the period prior to the effective date of the new 
criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  

In a decision promulgated in September 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is remanded for the following action: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be afforded 
orthopedic and neurological examinations 
to determine the severity of the service-
connected low back disability.  The 
veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination.  

The examiner should specify the range of 
motion of the lumbar spine including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The examiner should determine 
whether the low back disability is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

On neurologic examination, the examiner 
should note whether the veteran has 
intervertebral disc disease that is 
pronounced with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of diseased disc, with little 
intermittent relief.  

If the veteran has intervertebral disc 
disease, the examiner should note whether 
that disability causes incapacitating 
episodes (doctor prescribed bed rest) 
having a total duration of at least six 
weeks during the past 12 months or 
incapacitating episodes having a total 
duration of at least four weeks but less 
than six weeks during the past 12 months.  

The examiner should also note whether 
disc disease causes complete or partial 
paralysis, or neuritis or neuralgia of 
any nerve.  If there is partial 
paralysis, neuritis or neuralgia of any 
nerve, the examiner should note whether 
such paralysis is mild, moderate or 
severe.

The examiner should provide the complete 
rationale for all conclusions reached. 

3.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record and 
readjudicate the issue of entitlement to 
a disability evaluation in excess of 40 
percent for the service-connected low 
back disability.  The RO should evaluate 
the claim under both the old and the 
current VA regulations for rating spine 
disabilities.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative. 

The case should then be returned to the Board if otherwise in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


